EXHIBIT 10.2

Execution Version

SECOND AMENDMENT TO

CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
September 30, 2019, is by and among Roan Resources, Inc., Delaware corporation
(the “Borrower”); Cortland Capital Market Services LLC, as administrative agent
for the Lenders (in such capacity, together with its successors, the
“Administrative Agent”) and the Lenders signatory hereto.

Recitals

WHEREAS, Borrower, Administrative Agent and the Lenders are parties to the
Credit Agreement dated as of June 27, 2019, as amended by that certain Limited
Waiver and First Amendment to Credit Agreement dated as of September 16, 2019,
(as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) pursuant to which the Lenders have made certain
credit available to and on behalf of Borrower.

WHEREAS, Borrower has requested and the Lenders have agreed to amend the Credit
Agreement in certain respects as hereinafter provided.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Amendment, shall have the meaning
ascribed such term in the Credit Agreement. Unless otherwise indicated, all
references to sections and articles in this Amendment refer to sections and
articles of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following defined terms in proper alphabetical order:

“Additional Loan” shall mean any Loan made pursuant to this Agreement after
September 30, 2019, whether pursuant to Section 2.1(a) or otherwise; provided
that in no event will any PIK Interest on account of any Loan made prior to
September 30, 2019 constitute an Additional Loan.

“Specified Merger Agreement” shall mean that certain Agreement and Plan of
Merger between Citizen Energy Operating, LLC, Citizen Energy Pressburg Inc., and
Roan Resources, Inc. dated as of October 1, 2019.

(b) Section 4.1(b) of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof:

“Notwithstanding the foregoing, if the transactions contemplated by the
Specified Merger Agreement are consummated, no Repayment Premium shall be due on
account of any Additional Loan. If the Specified Merger Agreement is terminated,
the immediately preceding sentence shall be void ab initio and shall be of no
further force and effect.”



--------------------------------------------------------------------------------

Section 3. Conditions Precedent

Section 3.1. The Administrative Agent shall have received from the Lenders
counterparts (in such number as may be requested by Administrative Agent) of
this Amendment signed on behalf of such Persons.

Administrative Agent is hereby authorized and directed to declare this Amendment
to be effective (and the “Amendment Effective Date” shall occur) when it has
received documents confirming or certifying, to the satisfaction of
Administrative Agent, compliance with the conditions set forth in this Section 3
or the waiver of such conditions as permitted in Section 13.1 of the Credit
Agreement. Such declaration shall be final, conclusive and binding upon all
parties to the Credit Agreement for all purposes.

Section 4. Miscellaneous.

Section 4.1. Confirmation. The provisions of the Credit Agreement, as amended
and modified by this Amendment, shall remain in full force and effect following
the Amendment Effective Date.

Section 4.2. Ratification and Affirmation. The Borrower and each Guarantor
hereby (a) acknowledges the terms of this Amendment; (b) ratifies and affirms
its obligations under, and acknowledges its continued liability under, each
Credit Document to which it is a party and agrees that each Credit Document to
which it is a party remains in full force and effect as expressly amended
hereby; and (c) agrees that from and after the Amendment Effective Date each
reference to the Credit Agreement in the Guarantee and the other Credit
Documents shall be deemed to be a reference to the Credit Agreement, as amended
and modified by this Amendment.

Section 4.3. Representations and Warranties. The Borrower hereby represents and
warrants to the Lenders that, immediately prior to and after giving effect to
this Amendment, (a) no Default or Event of Default has occurred and is
continuing; (b) no event or events have occurred which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect; and
(c) all representations and warranties made by any Credit Party contained in the
Credit Agreement or in the other Credit Documents are true and correct in all
material respects (unless such representation or warranty contains a materiality
qualifier in which case such representation or warranty shall be true and
correct in all respects) with the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects (unless such representation or warranty contains a
materiality qualifier in which case such representation or warranty shall be
true and correct in all respects) as of such earlier date).

Section 4.4. Credit Document. This Amendment is a Credit Document and shall be
construed, administered and applied in accordance with the terms and provisions
of the Credit Agreement. On and after the effectiveness of this Agreement, each
reference in each Credit Document to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended or otherwise modified by
this Amendment.

 

2



--------------------------------------------------------------------------------

Section 4.5. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other similar electronic means shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 4.6. No Oral Agreement. This Amendment, the Credit Agreement and the
other Credit Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties. There
are no subsequent oral agreements between the parties.

Section 4.7. No Waiver. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Administrative Agent or any Lender under any
of the Credit Documents, nor constitute a waiver of any provision of any of the
Credit Documents.

Section 4.8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 4.9. Payment of Expenses. In accordance with Section 13.5 of the Credit
Agreement, Borrower agrees to pay or reimburse Administrative Agent for all of
its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to Administrative
Agent.

Section 4.10. Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 4.11. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 4.12. WAIVER OF JURY TRIAL. THE BORROWER, THE GUARANTORS, THE
ADMINISTRATIVE AGENT, EACH LETTER OF CREDIT ISSUER AND EACH LENDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

(Signature Pages Follow)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the Amendment Effective Date.

 

ROAN RESOURCES, INC., as Borrower

By:  

/s/ David Edwards

  Name: David Edwards   Title: Chief Financial Officer

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC

as Administrative Agent

By:  

/s/ Winnalynn N. Kantaris

Name: Winnalynn N. Kantaris Title: Associate General Counsel

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

YORK CAPITAL MANAGEMENT, L.P.,

as Lender

By:  

/s/ John J. Fosina

Name: John J. Fosina Title: Chief Financial Officer

YORK MULTI-STRATEGY MASTER FUND, L.P.,

as Lender

By:  

/s/ John J. Fosina

Name: John J. Fosina Title: Chief Financial Officer

YORK CREDIT OPPORTUNITIES FUND, L.P.,

as Lender

By:  

/s/ John J. Fosina

Name: John J. Fosina Title: Chief Financial Officer

YORK CREDIT OPPORTUNITIES INVESTMENTS MASTER FUND, L.P.,

as Lender

By:  

/s/ John J. Fosina

Name: John J. Fosina Title: Chief Financial Officer

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

YORK SELECT STRATEGY MASTER FUND, L.P.,

as Lender

By:  

/s/ John J. Fosina

Name:   John J. Fosina Title:   Chief Financial Officer

 

EXUMA CAPITAL, L.P.,

as Lender

By:  

/s/ John J. Fosina

Name:   John J. Fosina Title:   Chief Financial Officer

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

ELLIOT ASSOCIATES, L.P., as Lender

By: Elliot Capital Advisors, L.P., as General Partner

 

By: Braxton Associates, Inc., as General Partner

By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

 

ELLIOT INTERNATIONAL, L.P.,

as Lender

By: Hambledon, Inc., as General Partner

 

By: Elliot International Capital Advisors Inc.,

as attorney-in-fact

By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

RH DEBT FUND, L.P.,

as Lender

By: JVL Advisors, LLC, its general partner

By:  

/s/ John V. Lovoi

Name:   John V. Lovoi Title:   Manager

Signature Page to Second Amendment to Credit Agreement